DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 10/28/2021. Claims 1-20 are pending.
Claim Objections
The objections to the claims are withdrawn in view of Applicant’s response.

Priority
The priority issues of the claims are withdrawn in view of Applicant’s response.

Claim Rejections - 35 USC § 112
The 112 rejections are withdrawn in view of Applicant’s response.

Double Patenting
The double patenting rejections of the claims are withdrawn in view of Applicant’s response.

Claim Rejections - 35 USC § 101
The 101 rejections of the claims are withdrawn in view of Applicant’s response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
[AltContent: textbox ((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.)]A person shall be entitled to a patent unless –
Claim(s) 1, 3-7, 11-13, 15-16, 20 are rejected under 35 U.S.C. 102 as being anticipated by Bezgachev ("How to deploy Machine Learning models with TensorFlow", published 6/24/2017).

Regarding claim 1, Bezgachev discloses: a computer-implemented method comprising:
receiving a request deploy a trained machine learning (ML) model within a service provider network on behalf of a user (p.33: pushing a docker image containing a trained ML model onto a Azure service provider network for user ganEcr), the request identifying a location of a container image comprising a scoring algorithm code (p.33: command line arguments specifying a local docker container image containing the trained ML model; see p.24: ML scoring algorithm code to predict house numbers) and identifying an endpoint to perform scoring using the trained ML model (p.33: Azure-hosted cloud endpoint for scoring);
initializing the endpoint as a container running on a virtual machine based on the container image (p.30: “Create cluster”: the docker container image is allocated to 4 virtual machine cores; see also p.26 describing use of GPU-powered virtual machines; see p.35-36 describing deployment of the container image so the ML model is served);
receiving a request to perform scoring using the trained ML model within the service provider network on behalf of the user, the request to perform scoring comprising an identifier of the endpoint (p.37: sending a request from the local machine to the hosted server to perform scoring, the request comprising an endpoint address);
performing scoring using the trained ML model including executing the scoring algorithm code in the container (p.37: obtaining scoring results); and
returning a result to a user device (p.37).

Regarding claim 3, Bezgachev discloses the method of claim 1, as described above. Bezgachev further discloses: wherein a front end of the service provider network is to receive the request to perform scoring and return the result using HyperText Transfer Protocol (HTTP) messages (p.45: using HTTP and REST to handle front end requests; p.57-60 shows HTTP input and output).

Regarding claim 4, Bezgachev discloses: a computer-implemented method comprising:
receiving a request deploy a trained machine learning (ML) model within a service provider network on behalf of a user (p.33: pushing a docker image containing a trained ML model onto a Azure service provider network for user ganEcr), the request identifying an endpoint to perform scoring using the ML model (p.33: command line arguments specifying a local docker container image containing the trained ML model; see p.24: ML scoring algorithm code to predict house numbers; p.33: Azure-hosted cloud endpoint for scoring);
initializing the endpoint as a container running on a virtual machine based on a container image (p.30: “Create cluster”: the docker container image is allocated to 4 virtual machine cores; see also p.26 describing use of GPU-powered virtual machines; see p.35-36 describing deployment of the container image so the ML model is served);
receiving a request to perform scoring using the trained ML model within the service provider network on behalf of the user, the request to perform scoring comprising an identifier of the endpoint (p.37: sending a request from the local machine to the hosted server to perform scoring, the request comprising an endpoint address);
performing scoring using the trained ML model (p.37: obtaining scoring results); and
returning a result to a user device (p.37).

Regarding claim 5, Bezgachev discloses the method of claim 4, as described above. Bezgachev further discloses: wherein the request to deploy identifies a location of the container image comprising scoring algorithm code (p.33: command line arguments specifying a local docker container image containing the trained ML model; see p.24: ML scoring algorithm code to predict house numbers).

Regarding claim 6, Bezgachev discloses the method of claim 5, as described above. Bezgachev further discloses: wherein the container further includes a runtime (p.13 describes the inclusion of various runtimes including the service, dependencies, etc. as part of the container so it is deployable anywhere).
 
Regarding claim 7, Bezgachev discloses the method of claim 6, as described above. Bezgachev further discloses: training the ML model using a set of training data, the location of the set of training data set provided by a request to train the ML model (p.9: training the model via a python script that identifies a training data set, see p.65 “download _train_and_test_data” describing downloading from stanford.edu).

Regarding claim 11, Bezgachev discloses the method of claim 4, as described above. Bezgachev further discloses: wherein a front end of the service provider network is to receive the request to perform scoring and provide the result (p.37: command-line based front end; see also p.45 for HTTP / REST front end).

Regarding claim 12, Bezgachev discloses the method of claim 11, as described above. Bezgachev further discloses: wherein the request to perform scoring and result are transmitted using HyperText Transfer Protocol (HTTP) messages (p.45: using HTTP and REST to send front end requests; p.57-60 shows HTTP input and output).

Regarding claim 13, Bezgachev discloses the method of claim 12, as described above. Bezgachev further discloses: wherein the endpoint is an HTTP endpoint (p.45: an endpoint with a front end capable of receiving and processing http messages, hence, http endpoint).

Regarding claim 15, Bezgachev discloses: a system comprising:
a first one or more electronic devices to implement a storage service (p.9: training the model via a python script that identifies a training data set, see p.65 “download _train_and_test_data” describing downloading from storage service stanford.edu); and
a second one or more electronic devices to implement a machine learning service (p.33: pushing a docker image containing a trained ML model onto a Azure machine learning service provider network for user ganEcr), the machine learning service including instructions that upon execution cause the machine learning service to:
receive a request to deploy a trained machine learning (ML) model within a service provider network on behalf of a user (p.33: pushing a docker image containing a trained ML model onto a Azure service provider network for user ganEcr, hence, reception by Azure), the request identifying an endpoint to perform scoring using the ML model (p.33: command line arguments specifying an endpoint-hosted docker container image containing the trained ML model; see p.24: ML scoring algorithm code to predict house numbers);
initialize the endpoint as a container running on a virtual machine based on a container image (p.30: “Create cluster”: the docker container image is allocated to 4 virtual machine cores; see also p.26 describing use of GPU-powered virtual machines; see p.35-36 describing deployment of the container image so the ML model is served);
receive a request to perform scoring using the trained ML model within the service provider network on behalf of the user, the request to perform scoring comprising an identifier of the endpoint (p.37: sending a request from the local machine to the hosted server to perform scoring, the request comprising an endpoint address);
perform scoring using the trained ML model (p.37: obtaining scoring results); and
return a result to a user device (p.37).

Regarding claim 16, Bezgachev discloses the method of claim 15, as described above. Bezgachev further discloses: wherein the request to deploy identifies a location of the container image comprising scoring algorithm code (p.33: docker command line push identifying local model containing coring code), and wherein the instructions further cause the machine learning service to execute the container based on the container image (p.37: processing scoring request constitutes execution of container).

Regarding claim 20, Bezgachev discloses the method of claim 15, as described above. Bezgachev further discloses: wherein the request to perform scoring and result are to be transmitted using HyperText Transfer Protocol (HTTP) messages (p.45: using HTTP and REST to handle front end requests; p.57-60 shows HTTP input and output).

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claim(s) 2, 8-10, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bezgachev ("How to deploy Machine Learning models with TensorFlow", published 6/24/2017) in view of Srinivasan (US 20180300653 A1).

Regarding claim 2, Bezgachev discloses the method of claim 1, as described above. Bezgachev does not disclose the limitations directed to training the data via a container.
However, Srinivasan discloses: wherein a set of training data is provided to an endpoint as one or more files in a first local directory in a container for training the ML model or as one or more input streams accessible within the container for training the ML model (Srinivasan 0027: mounting training data to the file system, hence, as a local file directory, and wherein the method further comprises:
storing a representation of one or more model artifacts at a storage location (Srinivasan 0029: trained model artifacts are stored as model bundles, see also fig.2:250-252), wherein the storing comprises:
obtaining the one or more model artifacts from a second local directory in the container for training the ML model (Srinivasan 0027, 0029: storing trained model in output directory); and
sending the one or more model artifacts or an archived version of the one or more model artifacts to the storage location (Srinivasan 0029: transmitting the trained model from the local storage so as to be stored in model bundle data store fig.2:250-252).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating the training container technique of Srinivasan. Both concern the art of container-based machine learning services,  and the incorporation would have, according to Srinivasan, improve availability of machine learning training by solving problems of computational expense, specialized local expertise, or specialized local human resources by providing cloud-based solutions (0003).

Regarding claim 8, Bezgachev discloses the method of claim 7, as described above. Bezgachev does containerized training. However, Srinivasas discloses: wherein the training of the ML model further comprises: providing the set of training data to a container for training the ML model as one or more files in local directory in the container for training the ML model or as one or more input streams accessible within the container for training the ML model (Srinivasan 0025-29: providing training data as files in a local directory in a container).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating the training container technique of Srinivasan. Both concern the art of container-based machine learning services,  and the incorporation would have, according to Srinivasan, improve availability of machine learning training by solving problems of computational expense, specialized local expertise, or specialized local human resources by providing cloud-based solutions (0003).

Regarding claim 9, Bezgachev discloses the method of claim 7, as described above. Bezgachev further discloses: wherein the request to train the ML model identifies one or more hyperparameters to be used for training the ML model (p.64: the main() function defines various hyperparameters (learning_rate, z_size, real_size, batch_size, epochs) for use in the train() function).
Bezgachev does not disclose the limitations directed to containerized training. However, Srinivasan discloses: wherein the training the ML model further comprises providing the one or more hyperparameters to the container for training the ML model as one or more files in a local directory in the container for training the ML model (Srinivasan 0027, 0029: operating on the training data via hyperparameters by the container including storing hyperparameter metadata in an output directory).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating the training container technique of Srinivasan. Both concern the art of container-based machine learning services,  and the incorporation would have, according to Srinivasan, improve availability of machine learning training by solving problems of computational expense, specialized local expertise, or specialized local human resources by providing cloud-based solutions (0003).

Regarding claim 10, Bezgachev discloses the method of claim 4, as described above. Bezgachev does not discloses: wherein the endpoint is to execute on a graphical processing unit. That is, although Bezgachev describes building a container with GPU support on p.15, he does not expressly disclose using a GPU to execute the container at an endpoint.
However, Srinivasan 0034 discloses the use of GPU’s in a machine learning service. It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating the GPU technique of Srinivasan. Both concern the art of container-based machine learning services, and the incorporation would have provided various advantages such as fasting processing power for certain tasks (Srinivasan  0053).

Regarding claim 17, Bezgachev discloses the method of claim 15, as described above. Bezgachev further discloses: wherein a location of the training data is provided by a request to train the ML model (p.9: training the model via a python script that identifies a training data set, see p.65 “download _train_and_test_data” describing downloading from stanford.edu).
Bezgachev does not disclose that the training is performed by the machine learning service, in the cloud. However, Srinivasan discloses: wherein the instructions further cause the machine learning service to train the ML model using training data (Srinivasan 0025-29: providing training data as files in a local directory in a container to execute training in the cloud).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating the training container technique of Srinivasan. Both concern the art of container-based machine learning services,  and the incorporation would have, according to Srinivasan, improve availability of machine learning training by solving problems of computational expense, specialized local expertise, or specialized local human resources by providing cloud-based solutions (0003).

Regarding claim 18, Bezgachev modified by Srinivasan discloses the method of claim 17, as described above. Bezgachev modified by Srinivasan further discloses: wherein to train the ML model, the machine learning service is further to provide the training data to a container for training the ML model as one or more files in a local directory in the container for training the ML model or as one or more input streams accessible within the container for training the ML model (Srinivasan 0025-29: providing training data as files in a local directory in a container to execute training in the cloud).

Regarding claim 19, Bezgachev discloses the method of claim 17, as described above. Bezgachev further discloses: wherein the request to train the ML model is to identify one or more hyperparameters to be used for training the ML model (Bezgachev p.64: the main() function defines various hyperparameters (learning_rate, z_size, real_size, batch_size, epochs) for use in the train() function), and wherein to train the ML model the machine learning service is to provide the one or more hyperparameters to the container for training the ML model as one or more files in a local directory in the container for training the ML model (Srinivasan 0027, 0029: operating on the training data via hyperparameters by the container including storing hyperparameter metadata in an output directory).

Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bezgachev ("How to deploy Machine Learning models with TensorFlow", published 6/24/2017) in view of Dirac (US 20150379072 A1).

Regarding claim 14, Bezgachev discloses the method of claim 4, as described above. Bezgachev does not discloses: wherein the result is stored in a model prediction data store.
Dirac discloses: wherein the result is stored in a model prediction data store (fig.1A: 142, 118, 0051-52, 0078: results are provided to user via artifact repository 120, the repository being persistent store of results with a programmatic interface, hence, data store).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Bezgachev by incorporating results data store of Dirac. Both concern the art of network ML deployment and use, and the incorporation would have, according to Dirac, allowed for analysis and statistics of model performance (0073, 0078, 0082); provide a convenient storage location for clients to store and obtain results data (0073, 0052).

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding claims 1, 4, 15 the art of record and Srinivasan and Chugtu in particular does not disclose the newly amended claim 1 as they do not disclose use of a reference to a deployed container for performing scoring using a trained machine learning model. Srinivasan does not disclose a prediction request distinct from a prediction request. Chugtu does not disclose receiving a request to perform scoring wherein the coring comprises an identifier of an endpoint.
Applicant’s arguments are moot in view of the new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cozannet ("GPUs & Kubernetes for Deep Learning", published 3/6/2017) discloses the use of GPU’s for cloud-based training.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143